Citation Nr: 0512801	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  03-23 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as bipolar disorder.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to January 
1974.  This appeal arises from a December 2002 rating 
decision of the Department of Veterans Affairs (VA), 
Columbia, South Carolina, regional office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that the RO committed error in denying 
his claim for entitlement to service connection for a 
psychiatric disorder claimed as bipolar disorder.  Service 
medical records show that in November 1973, the veteran was 
noted to have an inability to adjust to life in the Marine 
Corps.  A psychiatric evaluation noted that he was 
distrustful of others, but had no overt paranoid ideation.  
The impression was sociopathic personality disorder, and the 
veteran was subsequently discharged from service.  Treatment 
records beginning in 1997 show complaints of depression and 
drug abuse.  VA outpatient records dated in July 2002 note a 
diagnosis of bipolar disorder.  The veteran contends that his 
current psychiatric disorder was first manifested during 
service.  The record does not contain a VA psychiatric 
examination.

The veteran is entitled to a medical nexus opinion pursuant 
to the Secretary's duty to assist where there is competent 
evidence of a current disability and evidence indicating an 
association between the veteran's disability and his active 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002) 
(veteran had a current diagnosis of tinnitus and had 
testified that he experienced ringing in his ears in service 
and has experienced such ringing ever since service).  In 
this case, particularly since the veteran is unrepresented 
and has been diagnosed with a psychosis, the veteran is 
entitled to a VA examination to determine the nature of any 
current psychiatric disability as well as its relationship to 
the inservice findings.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of any current 
psychiatric disorder.  The examiner should 
specify the proper diagnoses and estimate 
the date of onset of each disability 
found.  The examiner should provide an 
opinion, based upon service medical 
records and the post service clinical 
evidence dating from 1997, as to whether 
there is a 50 percent probability or 
greater that any current psychiatric 
disorder had its onset or increased in 
severity during service.  The information 
relied upon in reaching any conclusions 
should be identified.  The entire claims 
folder and a copy of this REMAND should be 
made available to the examiner prior to 
the examination.

2.  Thereafter, the RO should review all  
the new evidence and readjudicate the 
claim of entitlement to service  
connection for a psychiatric disorder to 
include bipolar disorder.  

If the benefit sought remains denied, the veteran should be 
issued a supplemental statement of  the case, which includes 
the appropriate law and regulations and adequate reasons and 
bases for the RO's decision.  The veteran thereafter should 
be afforded an opportunity to respond.  The case should then 
be returned to the Board for further appellate consideration, 
if appropriate.  No action is required of the veteran until 
he is notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examinations may 
result in an adverse outcome.  38 C.F.R. § 3.655 (2004).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 




2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




